ALD-060                                                    NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                    No. 16-3169
                                    ___________

                          NICHOLAS ALBERT PRACHT,
                                            Appellant

                                          v.

      SECRETARY PENNSYLVANIA DEPARTMENT OF CORRECTIONS; MR.
  KENNETH CAMERON (EX-WARDEN OF SCI-H); MR. MOBALAJI WUJUOLA;
   MRS. JANET PIERSON, (C.H.C.A.) Head Nurse); MRS. ANGELA BRANTNER,
     (A.O.D./O.T.T. BOSS); MR. CHRIS REED, (Activity Boss); MRS. MICHELLE
    IVICIC, (C.C.P.M.); MR. (JOHN DOE) PARKS, (Min Librarian); MR. VINCENT
   DEFELICE, (Ex-S.N.U./R.T.U UNIT BOSS); CAPTAIN BRUMBAUGH, Security
 Captain; MS. (JANE DOE) GAYLEY, (Mailroom Inspector); MR. SHANNON SAGE,
   (J.F.C. Advisor/Boss); MR. MICHAEL ROWE, (J.F.C. Advisor/Boss); MR. (JOHN
      DOE) PETULLO, (J.F.C. Advisor/Boss); MRS. DORETTA CHENCHARICH,
   (Grievance Coordinator); MRS. ALICIA SWANSON, (Victim-Impact Awareness);
   MRS. JOAN BAILEY, (Victim Impact Awareness/Dog Coach); MR. (JOHN DOE)
WHEELER, School Guidance Counselor; SERGEANT (JOHN DOE) MACAULEY, (2-
10 Shift); MR. (JOHN DOE) CINKO, (Correctional Officer) (In Both His Individual And
Official Capacity); MR. (JOHN DOE) PYO, S.N.U./R.T.U. Unit Boss); TRINITY HIGH
    SCHOOL PRINCIPAL, C.E.O.; SIGMA PI SOCIAL FRATERNITY PRINCIPLE,
 C.E.O.; MR. CAPTAIN (JOHN DOE) O'SHEA, (Security Captain In Both His Official
  and Individual Capacities); MR. (JOHN DOE) REESE, In His Individual and Official
  Capacities; MR. (JOHN DOE) GAINES, Officer, (Correctional Officer) (in Both His
 Individual and Officer Capacities); MR. (JOHN DOE) BLACK, (Correctional Officer)
  (in both His Individual and Official Capacities); MR. JOHN DOE EVERHART, (EX
 C.C.P.M.) (in both His Official and Individual Capacities); R.H.U. LIEUTENANTS, (2-
 10)/(6-2) In Both their offical and individual capacities; MR. (JOHN DOE) WALMER,
(Chief Psychologist) In Both His Individual and Official Capacities; MRS. (JANE DOE)
   KEITH, (EX-BA Psychologist) in Both Her Official and Individual Capacity; MRS.
CIAVARELLI MACAULEY, (CURRENT BA PSYCHOLOGIST) in Both Her Official
     and Individual Capacities; MRS. "C." AND COMPANY (3 JANE DOES BA-Pod
     current Psychology 3 lady team) in Both Their Individual and Official Capacities;
MR. STEVEN GLUNT, Ex-Warden of SCI Houtzdale; DAVID J. CLOSE, Warden, SCI
 Houtzdale; MRS. (JANE DOE) MCQUILLIN, Employment Counselor; MR. (JOHN
 DOE) SMITH, Trinity High Alumni Boss; MR. (JOHN DOE) SMITH II, Sigma Pi
    Alumni Boss; ALL R.H.U. LIEUTENANTS (JOHN DOES) SMITHS III/IV/V
                   ____________________________________

                        On Appeal from the United States District Court
                           for the Western District of Pennsylvania
                                (D.C. Civil No. 3-15-cv-00261)
                          District Judge: Honorable Kim R. Gibson
                         ____________________________________

          Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B) or
            Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                     December 1, 2016

              Before:       MCKEE, JORDAN and RESTREPO, Circuit Judges

                               (Opinion filed: January 10, 2017)
                                          _________

                                           OPINION*
                                           _________

PER CURIAM

         Nicholas A. Pracht appeals, pro se and in forma pauperis, the District Court’s

order dismissing his complaint for failure to state a claim without leave to amend.

Because no substantial question is presented, we will summarily affirm.

         Pracht is an inmate at S.C.I. Houtzdale. Prior to bringing this suit, Pracht filed a

complaint in 2012, alleging that he was being deprived of various rights by many prison

officials and others. The complaint was eventually dismissed without leave to amend,


*
    This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
                                                 2
and his appeal was dismissed for failure to pay the filing fee. See W.D. Pa. Civ. No. 12-

cv-00089; C.A. No. 12-03640. Pracht filed the present complaint in 2015. The

Magistrate Judge initially recommended Pracht amend his complaint. Pracht did so, and,

after considering the initial, amended, and second amended complaints, the Magistrate

Judge recommended dismissal for failure to state a claim without leave to amend further.

After Pracht timely filed objections, the District Judge entered a final order adopting the

Magistrate Judge’s recommendation. Pracht timely filed a notice of appeal.1

       In his second amended complaint, Pracht repeats many of the claims included in

the 2012 suit. Pracht details ostracism and “blacklisting,” dereliction of duty for denying

his grievances, wrongful denial of infirmary and outpatient treatment, wrongful exclusion

from a victim-offender reconciliation program due to Pracht’s membership in the North

American Man Boy Love Association and affiliation with Satanism, wrongful censorship

of mail (because he receives much less mail than he sends out), wrongful exclusion from

activities involving veterans even though he is an ex-CIA black-ops agent, wrongful

exclusion from games, celebrations, and the gym and weights because he is both a Zionist

and has an uncle who is Imperial Wizard of the Southern Ku Klux Klan, wrongful denial

of grievances, wrongful orders to dispose of papers in his cell, denial of free access to

religion (because he cannot attend Jewish, Catholic, and Indian faith libraries), that he


constitute binding precedent.
1
  Pracht also filed a motion to proceed on the original record and to be exempted from
filing an appendix or other documents in this Court. In light of our disposition of the
                                             3
was the subject of a “code red” involving ostracism and harassment, and inadequate

library resources because no sacred religious texts are included and the library uses the

“incomprehensible” Lexis-Nexis. Pracht also alleges claims against his former high

school and college administrators for refusing to send him alumni newsletters. The

Magistrate Judge regarded these claims as repetitions of the 2012 complaint, and

therefore barred by res judicata.

       While the majority of the claims presented were repeated from earlier complaints,

the Magistrate Judge specifically discussed Pracht’s claim that prison officers came into

his cell and rammed his head into a cell divider “around NOVEMBER/DECEMBER

2012/2013.” Dist. Ct. R. Doc. 14, pp. 8, 14. The Magistrate Judge noted that Pracht’s

2012 complaint detailed a similar incident that allegedly took place in October 2011 and

was the subject of Pracht’s previous federal suit; therefore, if Pracht’s present claim

sought to relitigate that claim, it would also be barred by res judicata.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. We exercise plenary review

over the District Court’s order adopting the Magistrate Judge’s recommendation to

dismiss, and review the denial of leave to amend for abuse of discretion. See Allah v.

Seiverling, 229 F.3d 220, 223 (3d Cir. 2000); Venuto v. Witco Corp., 117 F.3d 754, 758

(3d Cir. 1997); Great W. Mining & Mineral Co. v. Fox Rothschild LLP, 615 F.3d 159,

163 (3d Cir. 2010). In looking at the complaint, we must accept as true the factual


appeal, we grant that motion.
                                              4
allegations and all reasonable inferences that can be drawn therefrom. Allah, 229 F.3d at

223. To survive dismissal, a plaintiff’s claim of injury or imminent danger must be

plausible on its face, such that the court could reasonably infer that the defendant is liable

for the conduct alleged. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). We may affirm on

any ground supported by the record. Tourscher v. McCullough, 184 F.3d 236, 240 (3d

Cir. 1999).

       We agree with the Magistrate Judge’s conclusion that Pracht’s complaint

essentially restates the claims set forth in his previous case, see W.D. Pa. Civ. No. 13-cv-

00089; C.A. No. 12-03640, and is therefore barred by res judicata. “Under the doctrine

of res judicata or claim preclusion, a subsequent suit based on the same cause of action

as a prior suit that involved the same parties or their privies is barred where there has

been a final judgment on the merits in the prior suit.” Labelle Processing Co. v.

Swarrow, 72 F.3d 308, 313 (3d Cir. 1995). To the extent Pracht alleges the same claims

as his previous suit against the same persons, those claims were properly dismissed.

       Pracht’s claim that he was assaulted “around NOVEMBER/DECEMBER

2012/2013” was also properly dismissed, even if not barred by res judicata. While pro se

complaints are held “to less stringent standards than formal pleadings drafted by

lawyers,” Haines v. Kerner, 404 U.S. 519, 520 (1972), a pro se plaintiff must still present

a plausible claim for relief. See Iqbal, 556 U.S. at 679. In determining whether a

complaint states a plausible claim for relief, a reviewing court must “draw on its judicial

                                              5
experience and common sense.” Id. Where the well-pleaded facts do not permit the

court to infer more than the possibility of misconduct, the complaint has not shown that

the pleader is entitled to relief. Id.; see also Fed. R. Civ. P. 8(a)(2). Here, Pracht alleges

one incident of assault but fails to give a specific date, month or year that it occurred,

which is necessary to determine the plausibility of his complaint. Furthermore, the

complaint includes no names, descriptions, corroborating facts, or additional details of

the alleged assault that would allow us to infer more than the possibility of misconduct.

See Iqbal, 556 U.S. at 679. Therefore, drawing on our judicial experience and common

sense, we cannot say that Pracht is entitled to relief on this broad and unspecific

allegation. Accordingly, dismissal was proper.

       Finally, denial of leave to amend on the grounds of futility was proper.

“[A]mendment is futile if the amended complaint would not survive a motion to dismiss

for failure to state a claim upon which relief could be granted.” Alvin v. Suzuki, 227

F.3d 107, 121 (3d Cir. 2000); see also Grayson v. Mayview State Hosp., 293 F.3d 103,

108 (3d Cir. 2002). Pracht has enjoyed three separate rounds of amendment in this

action, and the Magistrate Judge considered all of Pracht’s various pleadings before

concluding that further amendment would be futile. The District Court was therefore

well within its discretion to adopt the recommendation of the Magistrate Judge and deny

further leave to amend.




                                               6